Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 filed 01/31/2020 are pending for examination.

Continuation
2.	This application, filed 01/31/2020, is a continuation of 15333730, filed 10/25/2016, now U.S. Patent #10552894 and 15333730 claims Priority from Provisional Application 62246440, filed 10/26/2015. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


For example, Claims 1 and 11 of the present Application recite:
1. A system comprising: 
N location indicators for arrangement throughout a store that includes a plurality of stocked items for picking according to one or more electronic customer orders, wherein each of the N location indicators is configured to transmit a different location signal such that N different location signals are transmitted in the store, wherein the N location signals define M different areas of the store, each of the M areas covered by one or more of the N location signals, and wherein each of the stocked items is associated with one of M different location values, each of the M location values corresponding to one of the M areas; a
a central computing system configured to store a location map that defines how the M areas are arranged; and 
a mobile scanning device comprising a display, the mobile scanning device configured to: 
detect a sequence of location signals, wherein the central computing system is configured to update the location map based on the detected sequence of location signals; 
store the associations between the stocked items and the M location values; 
wirelessly receive an electronic customer order comprising a plurality of ordered items indicating which of the stocked items are to be picked; 
detect a current set of one or more of the N location signals; 
determine a current location value of the M location values based on the current set of one or more location signals; and 
arrange at least some of the plurality of ordered items on the display based on at least one of the current location value, the location map, and the associations between the stocked items and the M location values.

11.    A system comprising:
N location indicators for arrangement throughout a store that includes a plurality of stocked items for picking according to one or more electronic customer orders, wherein each of the N location indicators includes a different readable code, each readable code being associated with a different location value, wherein each of the N location indicators is associated with a different area of the store such that each readable code and associated location value of a location indicator are associated with a respective area of N different areas in the store, and wherein each of the stocked items is associated with one of the N different location values;

a central computing system configured to store a location map that defines how the N areas are arranged; and
a mobile scanning device comprising a display, the mobile scanning device configured to:
scan a sequence of readable codes, wherein the central computing system is configured to update the location map based on the scanned sequence of readable codes;
store the associations between the stocked items and the N location values;

scan a nearby one of the N readable codes;
determine a current location value of the N location values based on the scanned nearby readable code; and
arrange at least some of the plurality of ordered items on the display based on at least one of the current location value, the location map, and the associations between the stocked items and the N location values.

(A) Whereas claims 1 and 11 of Patent ‘ 894 recite:
Claims 1 and 11 of US Patent 10552894
1. A system comprising: a plurality of location indicators for arrangement throughout a store that includes a plurality of stocked items for picking, wherein each of the location indicators is configured to transmit a different location signal; a central computing system configured to : store an item association table that maps location values to the stocked items, wherein the location values indicate the locations of the stocked items in the store; and receive an electronic customer order comprising a plurality of ordered items indicating which of the stocked items are to be picked; and a mobile scanning device including a display, the mobile scanning device configured to: receive the plurality of ordered items from the central computing system; detect one or more of the location signals and determine a first location value based on the detected one or more location signals; arrange the plurality of ordered items on the display based on the first location value; scan a first ordered item of the plurality of ordered items; and transmit data to the central computing system indicating that the first ordered item is associated with the first location value, wherein the central computing system is configured to update the item association table to indicate that the first ordered item is associated with the first location value based on the data.
11. A system comprising: a plurality of location indicators for arrangement throughout a store that includes a plurality of stocked items for picking, wherein each of the location indicators includes a different readable code that is associated with a different area of the store; a central computing system configured to : store an item association table that maps location values to the stocked items, wherein the location values indicate the locations of the stocked items in the store; and receive an electronic customer order comprising a plurality of ordered items indicating which of the stocked items are to be picked; and a mobile scanning device including a display, the mobile scanning device configured to: receive the plurality of ordered items from the central computing system; scan a readable code and determine a first location value based on the scanned readable code; arrange the plurality of ordered items on the display based on the first location value; scan a first ordered item of the plurality of ordered items; and transmit data to the central computing system indicating that the first ordered item is associated with the first location value, wherein the central computing system is configured to update the item association table to indicate that the first ordered item is associated with the first location value based on the data.


Notes: When the scope of claim 1 of the instant Application is compared with the scope of the limitations recited in claim 1  of US Patent ‘894, they are similar systems implementing similar functions, both comprising a computer system, a plurality of location indicators, and a mobile scanning device with different terms but are not patentably distinct. In both cases, the functions executed comprise location indicators transmitting different location signals defining different areas/regions/shelves/aisles in a store, which are detected to update location map based on 
When claim 11 of the instant Application is compared with the claim 11 of US Patent’894, they are similar systems implementing similar functions, both comprising a computer system, a plurality of location indicators, and a mobile scanning device with different terms but are not patentably distinct. In both cases, as with the comparison for claim 1 of the instant Application with that of claim 1 of Patent’894, the functions executed comprise location indicators transmitting different location signals defining different areas/regions/shelves/aisles in a store, which are detected  to update location map based on detected signals,  receiving wirelessly electronic customer orders to be packed from different areas of the store and arranging the ordered items on the display of the scanning device based the association between the stocked item and the location value. Merely changing the arrangement of same functions by the existing electronic devices do not render the claims patentably distinct, though they are not identical.

Whereas claims 1 and 11 of US Patent 10902504 recite



Claims 1 and 11 of US Patent 10902504:

1. A system comprising: N location indicators for arrangement throughout a store that includes a plurality of stocked items for picking according to one or more electronic customer orders, wherein each of the N location indicators is configured to transmit a different location signal; a central computing system configured to wirelessly transmit the electronic customer orders; and a mobile scanning device comprising a display, the mobile scanning device configured to: wirelessly receive a first electronic customer order and a second electronic customer order from the central computing system, wherein the first electronic customer order comprises a first set of ordered items indicating which of the stocked items are to be picked, and wherein the second electronic customer order comprises a second set of ordered items indicating which of the stocked items are to be picked; detect one or more of the N location signals; arrange the first set of ordered items and the second set of ordered items on the display based on which of the one or more location signals are detected; scan a first item identification code included with a first stocked item corresponding to an item included in at least one of the first set of ordered items and the second set of 
11. A system comprising: N location indicators for arrangement throughout a store that includes a plurality of stocked items for picking according to one or more electronic customer orders, wherein each of the N location indicators includes a different readable code, wherein a first location indicator of the N location indicators includes a first readable code, and wherein a second location indicator of the N location indicators includes a second readable code; a central computing system configured to wirelessly transmit the electronic customer orders; and a mobile scanning device comprising a display, the mobile scanning device configured to: wirelessly receive a first electronic customer order and a second electronic customer order from the central computing system, wherein the first electronic customer order comprises a first set of ordered items indicating which of the stocked items are to be picked, and wherein the second electronic customer order comprises a second set of ordered items indicating which of the stocked items are to be picked; scan the first readable code; determine a first location value based on the scanned first readable code; scan the second readable code; determine a second location value based on the scanned second readable code; arrange the first set of ordered items and the second set of ordered items on the display based on which of the first and second location values is determined; scan a first item identification code included with a first stocked item corresponding to an item included in at least one of the first set of ordered items and the second set of ordered items; and wirelessly transmit data to the central computing system indicating that the first item identification code has been scanned.


The limitations of claims 1 and 11 of Patent’ 504, recite similar limitations, as discussed above for the comparison of claims 1 and 11 with the claims 1 and 11 of the Patent ‘894, except for the difference that the claims 1 and 11 of Patent’ 504 recite the extra step of scanning ordered item codes, which is a well-known function of scanning devices and provide a difference but does not render the claims patentably distinct.   

4. Prior art discussion: 
4.1.	Claims 1-10:
The prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, a system comprising N location indicators for arrangement throughout a store that includes a plurality of stocked items for picking according to one or more electronic customer orders, wherein each of the N location indicators is configured to transmit a different location signal such that N different location signals are transmitted in the store, wherein the N location signals define M different areas of the store, each of the M areas covered by one or more of the N location signals, and wherein each of the stocked items is associated with one of M different location values, each of the M location values corresponding to one of the M areas, a  mobile scanning device comprising a display, the mobile scanning device configured to detect a sequence of location signals, store the associations between the stocked items and the M location values, wirelessly receive an electronic customer order comprising a plurality of ordered items indicating which of the stocked items are to be picked, detect a current set of one or more of the N location signals, determine a current location value of the M location values based on the current set of one or more location signals, and arrange at least some of the plurality of ordered items on the display based on at least one of the current location value, the location map, and the associations between the stocked items and the M location values, combined with a central computing system configured to store a location map that defines how the M areas are arranged; and wherein the central computing system is configured to update the location map based on the detected sequence of location signals [See independent claim 1]; 

4.2: Claims 11-20 

The prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, a system comprising N location indicators for arrangement throughout a store that includes a plurality of stocked items for picking according to one or more electronic customer orders, wherein each of the N location indicators includes a different readable code, each readable code being associated with a different location value, wherein each of the N location indicators is associated with a different area of the store such that each readable code and associated location value of a location indicator are associated with a respective area of N different areas in the store, and wherein each of the stocked items is associated with one of the N different location values, a mobile scanning device comprising a display, the mobile scanning device configured to scan a sequence of readable codes, wherein the central computing system is configured to update the location map based on the scanned sequence of readable codes, store the associations between the stocked items and the N location values, wirelessly receive an electronic customer order comprising a plurality of ordered items indicating which of the stocked items are to be picked, scan a nearby one of the N readable codes, determine a current location value of the N location values based on the scanned nearby readable code, and arrange at least some of the plurality of ordered items on the display based on at least one of the current location value, the location map, and the associations between the stocked items and the N location values,  combined with a central computing system configured to store a location map that defines how the M areas are arranged [See independent claim 11].

5	Best relevant Prior art:
i)    Sinopoli et al. [US2017/0024801 A1; see Abstract and paragraphs 0066- 0068 and claim 13; cited in the Parent Application 15333730 now US Patent 10552894] discloses a system and method for ordering list items on a mobile device based on proximity to the items within an indoor location, wherein it comprises determining a location of a mobile device on an indoor map, mapping the location of the device to the indoor map that includes location of the list items, calculating a distance from the location of the mobile device to the location of each of the list items, and reordering the list items based on the calculated distance, but does not teach or render, alone or combined with other prior art all the limitations, as a whole, as drafted in claims 1 and 11.
(ii)    Deshpande et al. [US2015/0120514 A1; see at least Abstract and paragraph 0014, cited in the Parent Application 15333730 now US Patent 10552894] discloses a logistic management system for a retail store, where a pickup touting system receives online orders from a plurality of sources such as via telephone, wireless systems, websites, mobile devices and schedules orders for pickup by generating a list of items to be collected as “pick list”.
(iii)    Field-Darragh [US20140279294 Al; see paragraph 0104; cited in the Parent Application 15333730 now US Patent 10552894] discloses determining the absolute or relative location of an item or items and enable a store employee to more efficiently be directed to that item or items for purposes of "picking" the item(s) for shipment to, or to set aside for a customer, 
(iv)    Derwent 2012-N29250 to SASANKAN S et al. [cited in the Parent Application 15333730 now US Patent 10552894] discloses a method and system for locating a specific item in a large retail store, wherein the disclosed method enables delivering product-location information to the mobile device when a complete product list is sent to the mobile device as the user enters the store and thereby allowing the customers to efficiently locate the item in the store.
(v)	Shastry et al. [US2015/0039462 Al; see paragraph 0062; cited in the Parent Application 15333730 now US Patent 10552894] discloses that a consumer upon arriving a merchant location can use his mobile device to request the system to provide a navigation package to the device for helping him to find a given item in the store.
(vi)	Carr et al. [US PGPUB: 20160148300; cited in the IDS filed 01312020, see Abstract] discloses computerized system and method allowing customer to order goods on-line or remotely and to pick-up the goods at a desired location or store are disclosed. 
(vii) Vanska et al. [US 20040093274 A1; see Abstract, Fig 8A, and paras 0035, 0065, 0067 and 0071] discloses facilitating a shopping experience, wherein Fig.8A shows an optimal shopping route displayed to a consumer on a map, the map includes the floor plan 800 of the shop including a POS 806 and displays 808 along with location beacons 810 (e.g., RF-ID tag readers 158 or RF-ID tags 159 used to determine the user's location). Overlaid onto the floor plan 800 are the locations 812 of the items on shopping list 400, the user's present location 814 and the optimal shopping route 816. The user's location may be made highly visible through the use of animation and/or a contrasting color, provided of course that display 102 is capable of such features. 
(viii) 	Clare et al. [US Patent 10078861; see Abstract] discloses providing a centralized customer order processing system comprising a customer order received by a central server, upon arrival at the identified store location a mobile application on a mobile device of the customer 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.